Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/20 has been entered.
Claims 21-22, 25-34 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/02/20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-17,19, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
may freely move (or may not). For examination purposes it is considered as the molded body enclosed with in the cavity freely moves.
Claims 13-15 recite the limitation "the at least one object" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the at least one object" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the at least one object" in lines 2, and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the object" in lines 4-5, and 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 7-9, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas Lisec et al (U.S. Patent Application: 2014/0023849, hereafter 849).
Claim 1 is rejected. 849 teaches a method of producing a device, comprising:
providing a substrate comprising a recess[fig. 5a];

coating a first portion of the particles, so that the first portion is connected to form a solidified porous structure, while using a coating process comprising a depth of penetration which extends from an opening of the recess, along a direction of depth, and into the recess;
wherein the depth of penetration of the coating process into the recess is set such that a second portion of the particles is not connected by means of the coating(particles connected to layer 18), so that the solidified first portion of the particles is arranged between the second portion of the particles and surroundings[0047-0048]; and
selectively removing from the recess, at least partly, the second portion of the particles which is enclosed and has remained uncoated, while maintaining the porous structure, a cavity forming between the recess provided within the substrate and that portion of the particles which has solidified to form the porous structure[fig. 5.C, 0050], wherein the second portion of the particles comprises a first type of particles comprising a first material and a second type of particles comprising a second material (same as the first one), and wherein a specific one of said type of particles is selectively removed by means of a suitable etchant. Although 849 does not teach forming layer 18 on particles with ALD. However teaches forming a layer on particles with ALD (layer 4). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have method of coating particles with ALD, because it is suitable method for applying coating layer on particles. 849 also teaches the particles are conductive or non-conductive [0011]. It is prima facie obvious to combine two 
Claims 2-3 are rejected as 849 teaches completely removing the particles from the recess [fig. 5.c].
Claim 4 is rejected as 849 teaches the second portion of the particles is selectively removed by means of an etching process which uses an etchant suitable for selectively removing the second portion of the particles while maintaining the porous structure(particles connecting to layer 18 in beginning of etching step)[0027].
Claim 7 is rejected. Layer 18 can be considered as a coating (passivation layer) which is applied onto the porous structure(particles under layer 18 and attach to it), so that the coating extends at least in portions across the substrate or extends at least in portions across the porous structure [fig. 5].

Claim 9 is rejected. 849 teaches inserting an object (chip) which remains within the recess after the second portion of the particles has been at least partly removed [0025], and (in another embodiment) depositing a metal layer (14) in the recess [fig. 4], prior to depositing particles, which in fact as 849 teaches one inner side of the recess has a layer deposited which reduces frictional forces between the recess and an object. The chip is semiconductor with native oxide on it (silicon oxide or ceramic) and the recess comprising silicon (with native silicon oxide or ceramic), and coefficient of friction between metal ceramic is much less than ceramic.
Claim 13 is rejected for the same reason claim 1 is rejected. The object comprises a material (semiconductor) different from that of the multitude of loose particles (conductive or non-conductive, 0011), wherein the particles comprise a material which may be removed from the recess by means of an etchant, wherein the material of the at least one object does not react to the etchant.
Claim 20 is rejected. 849 teaches the recess is in circular or elongated shape [fig. 4.a]. Furthermore changing in size or shape cannot held unpatentable over prior art in absence of criticality (MPEP2144. IV.B].
Allowable Subject Matter
Claims 10, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The examiner could not find a reference that can be combine with previous reference to teach molded body enclosed within the cavity freely moves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/10/20, with respect to 112 second paragraph rejection have been fully considered and are persuasive.  The 112 second paragraph rejection of claims 1-4, 7-10, 18, has been withdrawn. 
Applicant’s arguments, see Remarks, filed 12/10/20, with respect to 35 USC 103 rejection based on "168", and "062"  have been fully considered and are persuasive.  The 35 USC 103 rejection based on "168", and "062" of claims 1-4, 7, 10, 14, 20, has been withdrawn. 
Applicant’s arguments, see Remarks, filed 12/10/20, with respect to 35 USC 103 rejection based on "168", "062", and "785",  have been fully considered and are persuasive.  The 35 USC 103 rejection based on "168", and "062" of claim 35 has been withdrawn. 
Applicant's arguments filed 12/10/20 have been fully considered but they are not persuasive. The amendment to the claims is not sufficient to overcome 112 second .
Applicant's arguments filed 12/10/20 have been fully considered but they are not persuasive. “849” teaches the particles can be conductive or non-conductive which are two different kind of particles (see claim rejection above). In fact the first portion and second portion comprising both first type material and second type material and by removing second type material, the first type material in first portion forms porous layer. The examiner does not agree with applicant argument regarding coating all particles, the coating (18) is applied only on top particles(via ALD) and not to all the particles, and for example the conductive particles can be removed while the non-conductive particles stays connected to layer(18) and form a porous layer. The rejection is based on formation of layer 18 on particles via atomic layer deposition, and not based on coating individual particles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712